Citation Nr: 1828293	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-48 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether a clear and unmistakable error exists in a January 1958 rating decision denying service connection for a skin condition.

2.  Whether a clear and unmistakable error exists in a January 1958 rating decision granting a noncompensable rating for blepharitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to October 1952 and from January 1955 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was represented by his current power of attorney (POA), VFW, at the time that organization submitted appellate briefs in September 2017 and November 2017 addressing the merits of the appeal.  The following month, December 2017, he filed a new VA Form 21-22 appointing a different VSO as his representative.  He then filed a new VA Form 21-22 in January 2018 re-appointing the current VSO as his representative.  In April 2018, the prior VSO filed an appellate brief addressing the merits of this appeal although that organization was not his representative at that time.  Nonetheless, the Board finds that there is no prejudice to the Veteran in proceeding at this time.  His current representative, VFW, provided an appellate brief in November 2017.  Thus, his right to representation at all stages of the appeal has been satisfied.  38 C.F.R. § 3.103(e). 

Following the RO's most recent adjudication of the case in a June 2017 statement of the case (SOC), additional evidence was associated with the claims file.  The record does not show that the Veteran submitted a waiver of initial RO review for this evidence.  However, a waiver is not needed because these records are not relevant to the instant appeal.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
 

FINDINGS OF FACT

1.  A January 1958 rating decision implicitly denied service connection for a skin condition other than blepharitis, and it is not clear that the correct facts, as known at the time, were not before the VA adjudicators in January 1958, or that the statutory and regulatory provisions extant at the time were incorrectly applied in denying service connection for a skin condition other than blepharitis.

2.  The January 1958 rating decision granted an initial noncompensable disability rating for blepharitis, and it is not it is not clear that the correct facts, as known at the time, were not before the VA adjudicators in January 1958, or that the statutory and regulatory provisions extant at the time were incorrectly applied in denying a compensable disability rating for blepharitis.


CONCLUSIONS OF LAW

1.  The January 1958 RO rating decision denying service connection for a skin condition (other than blepharitis) was not clearly and unmistakably erroneous.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.105 (2017).

2.  The January 1958 RO rating decision granting service connection for blepharitis, to the extent it only granted a noncompensable disability rating, was not clearly and unmistakably erroneous.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that there is CUE in a January 1958 rating decision to the extent it denied service connection for a skin condition and granted only a noncompensable disability rating for blepharitis.  

In the February 2017 CUE motion, the Veteran initially identified a December 1958 rating decision as the target of his CUE motion although a rating decision was not issued in December 1958.  However, in the cover letter to the CUE motion, the Veteran's representative identified a January 1958 rating decision.  Because a rating decision was issued in January 1958, which addresses the relevant issues, the Board assumes that the Veteran intended the CUE motion to address the January 1958 rating decision.  This is consistent with subsequent briefs from the Veteran's representative.  

I.  Applicable Law

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006)(holding that any other result would vitiate the rule of finality).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am.  Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1)either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2)the outcome would have been manifestly different if the error had not been made; and (3)the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Examples of situations that are not considered clear and unmistakable error include (1) a changed diagnosis-a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision; (2) duty to assist-a failure to fulfill the duty to assist.; (3) evaluation of evidence-a disagreement as to how the facts were weighed or evaluated; and (e) a change in interpretation-clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a  medical opinion)is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  Moreover, it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  Therefore, a disagreement with how VA evaluated the facts is inadequate to find clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442.  

II.  Discussion

A.  Skin Condition

Regarding the skin condition, the Board finds that there was not CUE in the January 1958 rating decision.  

As set forth in an April 2018 appellate brief, the Veteran initially maintains that there was CUE in the January 1958 rating decision because the RO failed to adjudicate the skin claim.  (The April 2018 brief was not authored by the Veteran's representative at that time, but reasonably sets forth a cogent CUE argument, and is therefore being addressed.)  The Board disagrees with this argument and finds that the RO adjudicated the claim of service connection for a skin condition.  

A claimant may assert that VA failed to adjudicate a reasonably raised claim in the context of a request for revision of a prior decision on the basis of  CUE.  Richardson v. Nicholson, 20 Vet. App. 64, 71-72 (2006).  When presented with a CUE motion asserting failure to adjudicate a reasonably raise claim, VA must make two threshold factual determinations.  First, VA must give a full and sympathetic reading to a pro se claimant's prior submissions to determine whether such a claim was reasonably raised.  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a reasonably raised claim remains pending, then there is no decision on that claim to revise on the basis of CUE.  However, in such a situation, the claim must be adjudicated.  If VA determines that the claim was adjudicated, then the appellant may collaterally attack the resulting decision on the basis of CUE.  Id.  

In this case, there is no dispute that the Veteran had already filed a claim of service connection for a skin condition at the time of the January 1958 rating decision.  The RO developed this claim before issuing the rating decision.  

Specifically, the Veteran filed a claim of service connection in October 1957 for a "nervous condition."  Later in October 1957, he filed a "supplemental claim for service connection for a skin condition."  He identified having had treatment "for this" during service in January 1957 and August 1957.  

The RO then ordered a VA examination for the claimed nervous disorder, which was conducted in December 1957.  At that examination, the Veteran complained of "nervous jitters that break out over my body and things break out on my legs" and "things break out of my eyelids."  On physical examination, the examiner found the skin to be "neg[ative]."  

The RO also obtained a VA Skin examination later in December 1957.  The Veteran at that examination complained of having had a first skin eruption during service in 1951 involving the right thigh that "cleared up without any treatment."  He also reported "knee bumps" in 1953, which were not treated.  He also identified treatment in January 1957 for "eruption in eyelids" followed by a hospitalization for the symptoms.  The VA examiner reviewed the service treatment records (STRs), noting that an October 1952 discharge examination showed skin reported as normal, but that there were "no physical examinations in the current [claims] file for the last tour of duty."  On physical examination, the VA examiner found a "slight amount of crusting on upper [and] lower eyelids," plus "a few non descript brownish pigmentations . . . on left arm [and] few on upper back reflecting residual pigmentation of previous lesions now quiescent or healed and of no clinical significance."  The VA examiner found the "remainder of the skin as free of any deviation at this time."  The VA examiner diagnosed blepharitis.  

Additionally, the Veteran's STRs were obtained, and they showed treatment for relevant to the skin.  This included treatment for a boil on the right inner thigh in November 1956, complaints of "'bunions' on foot" in January 1957, and the eyes on various occasions.  

The January 1958 rating decision listed the "ISSUE" as "[s]ervice connection for schizophrenic reaction and skin condition."  The "FACTS" section in the rating decision states that "There is no evidence of the claimed disabilities during the first period of active duty," and that "[t]he current skin and eye examinations reveal a slight amount of crusting on the upper and lower eyelids, diagnosed as chronic on-ulcerative blepharitis." (Emphases added).  The RO granted service connection for "blepharitis, non-ulcerative, chronic, analogous to conjunctivitis."  The notification letter informed the Veteran that "Your eye condition is service-connected," but did not explicitly mention any other skin condition.

The Board finds that the Veteran reasonably raised a broad claim of service connection for any skin condition with his October 1957 claim.  The RO granted service connection for blepharitis, but did not explicitly deny a skin condition other than blepharitis.  In isolation, this might indicate that the claim for any other skin condition was unadjudicated.  However, the rating decision expressly identified the claim being adjudicated as a claim of service connection for a "skin condition."  The Veteran did not specifically claim service connection for an eye condition.  This indicates that the RO was broadly adjudicating the claim.  Based on this broad phrasing, especially when considered in context of the evidence obtained, including the VA examinations, it would have been clear to a reasonable person that the RO considered entitlement to any skin condition, but found blepharitis to be the only skin condition for which service connection was warranted.  Stated differently, it would have been clear to a reasonable person that the rating decision intended to deny any skin condition other than blepharitis.  See Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009); see also Cogburn  v. Shinseki, 24 Vet. App. 205 (2010).

Thus, this is not an unadjudicated claim as argued in the April 2018 appellate brief.  Consequently, the Veteran may collaterally attack the resulting decision on the basis of CUE.  See Richardson, 20 Vet. App. at 72.

In this regard, the Veteran's representative argued in the February 2017 motion that there was CUE because the December 1957 VA examination addressed the Veteran's "bumps, rash, and pigmentation changes on his upper back and left arm," and this was never addressed in the rating decision.  In a September 2017 brief, the Veteran's representative further argued that the Veteran showed two separate and distinct disability patterns at the time of his claim, which should have warranted independent evaluations.

Here, the representative's true complaint is with the correctness of the RO's finding that the Veteran had no extant skin condition(s) other than blepharitis.  This is a disagreement with how the evidence was weighed.  It is not clear and unmistakable that there was an extant skin condition (other than blepharitis) related to the complaints of service.  At the December 1957 VA examination, the Veteran voiced complaints of "nervous jitters that break out over my body and things break out on my legs."  The Veteran used the present tense, which indicates that his complaints were ongoing.  This is some positive evidence in support of the appeal.  

However, the December 1957 Skin examination found skin symptoms that were "now quiescent or healed and of no clinical significance."  The rating decision only referred to the positive findings of blepharitis and not the negative findings.  However, the RO did not deny the existence of this evidence, and it is assumed that the RO considered it.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir.2000)); Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  

Moreover, the January 1958 rating decision was decided by a panel of adjudicators, which included a medical doctor.  This doctor would have brought his medical expertise to bear in reaching the decision.  See Hillyard v. Nicholson, 23 Vet. App. 451 (2007); Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995).  

Because the VA examination found no evidence of an ongoing skin condition and because a medical professional was part of the January 1958 determination, it cannot be concluded that there was no evidence that could have supported the denial.  See Crippen, 9 Vet. App. at 422.  To the contrary, this medical evidence supported the denial.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).  Stated differently, the medical member's judgment, in addition to the VA examination results, was evidence weighing against the Veteran's statements of ongoing symptoms.  

The Veteran's representative pointed to no law in effect at that time that clearly and unmistakably compelled the RO to grant service connection for VA examination findings of "a few non descript brownish pigmentations . . . on left arm & few on upper back reflecting residual pigmentation of previous lesions now quiescent or healed and of no clinical significance."  Thus, it is not clear and unmistakable that the statutory/regulatory provisions extant at that time were not correctly applied.  Rather, the Veteran is ultimately disagreeing with the judgment of the panel in finding that the evidence at that time did not establish a current diagnosis for which service connection could be granted.  

In short, neither the evidence nor the law was so unequivocal at that time that the outcome would undoubtedly have been different even had the RO explicitly addressed whether service connection was warranted for the skin findings other than blepharitis.  King, 26 Vet. App. at 441.  For these reasons, the Board finds that it is not clear that the correct facts, as known at the time, were not before the VA adjudicators in January 1958, or that the statutory and regulatory provisions extant at the time were correctly applied.  Although the Veteran presents a reasonable disagreement as to the outcome of the claim, his argument does not arise to the level of CUE.  Therefore, the motion to revise the January 1958 decision on the basis of CUE must be denied. 

B.  Blepharitis

The Veteran argues that there was CUE in the January 1958 rating decision to the extent it did not grant a 10 percent rating for blepharitis.  According to the February 2017 motion and an April 2018 appellate brief, the Veteran maintains that the December 1957 VA examination showed crusting from blepharitis, which was an active state of the disease and therefore warranted a 10 percent rating under Diagnostic Code (DC) 6099-6018.  

There is no material dispute that the December 1957 VA examination showed a "slight amount of crusting on upper [and] lower eyelids." The VA examiner gave a diagnosis of "blepharitis, lid margins, bilateral, chronic, mild, 'C.U.'"  The acronym "C.U." is not defined, but is assumed to mean "cause undetermined."  In either event, for purposes of this appeal, it is not clear and unmistakable that the acronym meant the condition was in an active stage.  The RO cited these findings in the January 1958 rating decision.  The RO assigned a noncompensable (zero percent) disability rating under DC 6099-6018 as analogous to conjunctivitis.  

The rating schedule for DC 6018 as in effect in January 1958 is set forth as follows:

6018  Conjunctivitis , trachomatous, chronic:

Active; rate for visual acuity; minimum rating while there is active pathology
30
Healed; rate on residuals, if no residuals
0

See 38 C.F.R. § 4.79 (1957).  

The diagnostic code 6099 signifies that the disability was an unlisted condition being rated by analogy to one of the disabilities listed in the rating schedule.  See 38 C.F.R. § 4.27.  

Given these undisputed facts, the Veteran's CUE motion is alleging an error in the RO's application of the undisputed facts to the law in effect at that time as it concerned the assignment of a disability rating under the rating schedule for the eyes.  Clearly, the Veteran's crusting is not expressly identified in the rating schedule as "active pathology."  Unlike the current DC 6018, no examples are given (although the current code also does not list crusting as an example of active disease.)   

Thus, to be CUE, the Veteran's crusting, as shown on the December 1957 VA examination, must clearly and unmistakably qualify as "active pathology."  The Board finds that it does not.  The RO did not make an express determination that the Veteran's crusting, as a matter of fact or law, was not "active pathology."  However, such a finding is implicit in the RO's determination.  To this extent, the Board has not been able to find, nor did the Veteran identify, any law, regulation, or policy clearly and unmistakably defining crusting as a symptom of active blepharitis.  Thus, the Board cannot find that the RO misapplied the law at that time.  

The January 1958 rating decision identified the fact of the Veteran's crusting.  The RO did not deny the existence of this fact.  Thus, it cannot be found that the RO had the incorrect facts before it.  

Instead, it was the panel's finding of fact that the crusting was did not represent an active symptom of the disease.  It is important to reiterate here that the January 1958 rating decision was decided by a panel of adjudicators including a medical doctor.  Accordingly, the doctor would have brought his medical expertise to bear in finding that the crusting did not represent an active stage of the disease.  Thus, it also cannot be found that the RO misinterpreted the medical significance of the crusting.  

Accordingly, the Veteran's current CUE motion amounts to a disagreement as to whether "crusting" represents an active stage of blepharitis.  There is no clear and unmistakable error of law or fact in the RO's finding that it did not.  

The Veteran did not argue that there was a different, analogous diagnostic code that might have clearly and unmistakably warranted a 10 percent rating for the Veteran's crusting as a "residual."  Even if the Board were to fully and sympathetically interpret the Veteran's CUE motion to include such an argument, see, e.g.,  Andrews v. Nicholson, 421 F.3d 1278, 1282-83 (Fed. Cir. 2005) (citing Roberson, 251 F.3d at 1384), there is not CUE in the RO's decision.  

According to DC 6024 in effect at that time, a 10 percent rating could be assigned for complete loss of the eyebrows.  See 38 C.F.R. § 4.79 (1957).  But, it is not absolutely certain from the evidence of record at that time that the Veteran's crusting resulted in this level of disability.  Ratings could also be assigned based on loss of visual acuity or impaired field of vision.  See id.  However, there is not clear and unmistakable evidence that the Veteran's crusting caused such an impairment.  Thus, there is no clear and unmistakable error to the extent the RO did not assign a compensable rating under another diagnostic code on the basis of residuals of blepharitis.  

For these reasons, the Board finds that it is not clear that the correct facts, as known at the time, were not before the VA adjudicators at the time of January 1958 decision, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Although the Veteran presents a reasonable disagreement as to the outcome of the claim, his argument does not arise to the level of CUE.  Rather, he is ultimately disagreeing with the judgment of the panel deciding the claim at that time.  

Consequently, the Veteran's arguments cannot sustain a finding that the January 1958 rating decision, to the extent it did not assign a compensable rating for blepharitis, constituted CUE.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105.  Accordingly, the motion to revise or reverse the decision on this basis is denied.  


ORDER

The motion to revise a January 1958 rating decision, which denied service connection for a skin condition (other than blepharitis), is denied.

The motion to revise a January 1958 rating decision, to the extent it did not grant a compensable disability rating for blepharitis, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


